Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct minor typographical errors: 
In Claim 1, line 14, change “the voltage” to “the voltage sensors”.
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-21 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, Kolker (2016/0187410) discloses an arc fault identification unit for an electrical three-phase alternating current circuit having three phase conductors and a neutral conductor (Figures 1-12, Abstract), comprising: 
voltage sensors (comprising 62A-62C of 22, Figures 4A-4C), each of the respective voltage sensors being assigned to each of a respective phase conductor of the three phase conductors, to periodically determine phase-neutral conductor voltage values and phase-phase voltage values (22 assigned to 6,8,10, Figure 2, 22A to 6, 22B to 8, 62C to 10 shown in Figures 4A to 4C);

an evaluation unit (comprising 20, 22, 24, 26, Figures 2, 3A-3C, 4A-4C, 5A-5C), connected to the voltage sensors and connected to the current sensors (Figures 2, 3A-3C, 4A-4C, 5A-5C), and configured to, from the phase conductor current values periodically determined from periodically determined phase conductor current variables, from the phase conductor current values periodically determined from periodically determined phase conductor current variables, and phase neutral voltage values determine and output an arc fault detection signal (Figures 2-5, Paragraphs 25-29).  
 	Kolker also discloses determining an overcurrent condition from the phase current values (50A-50C, Figures 3A-3C, Paragraph 31).  
Kolker differs in the details of arc fault detection and does not disclose determine current differences of two phase conductors as concatenated currents and configured to, from values for a change in the electrical current with respect to time per phase, determine change differences of two phase conductors as concatenated change current values, the evaluation unit being further configured to: to determine a respective current root-mean-square value for each of the phase conductor current values and for a ground current, 

to respectively output a first, second, third or fourth overcurrent signal upon the comparing indicating that a respective first, second, third or fourth current threshold value is exceeded, 
calculate a first arc voltage from the phase-neutral conductor voltage values, 
to calculate a second arc voltage from the phase-phase voltage values, 
to calculate a third arc voltage from the phase current values, 
to calculate a fourth arc voltage from the concatenated currents, 
to calculate a fifth arc voltage from values for a change in electrical current with respect to time, 
to calculate a sixth arc voltage from the concatenated change current values per phase-neutral conductor and per phase-phase 
to respectively compare the first arc voltage, second arc voltage, third arc voltage, fourth arc voltage, fifth arc voltage and sixth arc voltage to a sixth threshold values, and to respectively output a first to sixth arc fault identification signal based upon the respective comparisons, 
to respectively calculate a seventh arc voltage, an eighth arc voltage, a ninth arc voltage, a tenth arc voltage, an eleventh arc voltage, and a twelfth arc voltage from the phase-neutral conductor voltage values, 
to respectively compare the seventh to twelfth arc voltages to seventh to twelfth threshold values, such that a respective seventh to twelfth arc fault identification signal 
to output an output-side arc fault identification signal upon at least one overcurrent signal and one arc fault identification signal being present, in combination with the other recited elements of the arc fault identification unit. 
Weiher (2011/0128005) discloses an arc fault identification unit for an electrical three-phase alternating current circuit having three phase conductors and a neutral conductor (phase A, B, C and neutral N conductors, Figures 5-6), comprising: 
voltage sensors (comprising 52-56, Figures 5-6), each of the respective voltage sensors being assigned to each of a respective phase conductor of the three phase conductors, to periodically determine phase-neutral conductor voltage values and phase-phase voltage values (52-56 assigned to A, B, C respectively);
current sensors (comprising 46-48, Figures 5-6), each of the respective current sensors being assigned to each of a respective phase conductor of the three phase conductors (46-48 assigned to A, B, C respectively), to periodically determine phase conductor current variables usable to determine phase conductor current values and a value for a change in electrical current with respect to time (Figures 5-6); and,
an evaluation unit (comprising 20, Figures 5-6), connected to the voltage and connected to the current sensors (20 connected to 52-56 and 46- fault identification48, Figures 5-6).  Weiher does not disclose the details of the evaluation unit missing in Kolker.  
Kolker or Weiher does not disclose the details of evaluation unit being configured to determine current differences of two phase conductors as concatenated currents and 
to compare the respective current root-mean-square value, for each of the phase conductor current values and for a ground current, with a first, second, third and fourth current threshold value, 
to respectively output a first, second, third or fourth overcurrent signal upon the comparing indicating that a respective first, second, third or fourth current threshold value is exceeded, 
calculate a first arc voltage from the phase-neutral conductor voltage values, 
to calculate a second arc voltage from the phase-phase voltage values, 
to calculate a third arc voltage from the phase current values, 
to calculate a fourth arc voltage from the concatenated currents, 
to calculate a fifth arc voltage from values for a change in electrical current with respect to time, 
to calculate a sixth arc voltage from the concatenated change current values per phase-neutral conductor and per phase-phase 
to respectively compare the first arc voltage, second arc voltage, third arc voltage, fourth arc voltage, fifth arc voltage and sixth arc voltage to a sixth threshold values, and to respectively output a first to sixth arc fault identification signal based upon the respective comparisons, 

to respectively compare the seventh to twelfth arc voltages to seventh to twelfth threshold values, such that a respective seventh to twelfth arc fault identification signal is output upon a respective one of the seventh to twelfth arc voltages exceeding a respective one of the seventh to twelfth threshold values, and 
to output an output-side arc fault identification signal upon at least one overcurrent signal and one arc fault identification signal being present, in combination with the other recited elements of the arc fault identification unit, therefore allowable. Claims 2-13, 15-21 depend from Claim 1.
Claim 14 basically recites a method corresponding to Claim 1, therefore allowable for the same reasons as for Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 3/17/2021